Order entered October 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01278-CV

                               FREDERICK BROWN, Appellant

                                                 V.

NATIONSTAR MORTGAGE, LLC, NATIONSTAR MORTGAGE PROPERTIES, LLC,
ANTHONY BARONE, ANDREW FIN, DARYL MCLEOD, GREG HARNISCH, JAMES
   LAUX, AL BROADWAY, A.J. LOLL, AND ANTON KOTTENBECK, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-03045-D

                                            ORDER

       Before the Court is appellant Frederick Brown’s October 12, 2015 “Notice to Report

Failure to Serve Appellee Brief.” Appellant requests therein that this Court “grant review of the

Notice to serve appellee briefs.” Appellant states in part that, to date, he has not received a copy

of appellees’ brief and therefore has not had the opportunity to respond to that brief.

       Appellee Nationstar Mortgage, LLC (“Nationstar”) filed an October 14, 2015 response to

appellant’s notice in which it asserts this Court should disregard and/or strike appellant’s notice.

Nationstar states in part (1) appellees’ brief was filed in this Court on April 2, 2015; (2) a true

and correct copy of that brief was sent at that time to appellant’s address of record via certified

mail with return receipt requested; (3) “appellant did not sign for the certified mail which
contained appellee’s brief, and after receiving multiple notices thereof, it was returned to sender

as unclaimed on April 29, 2015 by the United States Postal Service”; and (4) “appellant’s alleged

failure to receive a copy of appellee’s brief is not the result of any ill intent on behalf of appellee

or its counsel, but rather appellant’s own conduct.” Attached to Nationstar’s response is an

affidavit respecting the service of appellees’ brief by certified mail to appellant’s address of

record.

          In a December 22, 2014 letter filed in this Court, appellant stated in part “[a]ll

communication from the Court and other counsel regarding the appeal should be directed to

Frederick Brown and not certify mail [sic].” Additionally, in a response to an order of this Court

filed on that same date, appellant stated he has difficulty claiming certified mail due to a

disability.

          Texas Rule of Appellate Procedure 9.5 allows for service of documents by mail. See

TEX. R. APP. P. 9.5. While service by certified mail complies with the appellate rules of

procedure, we ORDER appellee Nationstar to serve its appellate brief on appellant by first class

United States mail, non-certified, no later than October 26, 2015. Additionally, we ORDER the

clerk of this Court to send appellant a copy of appellees’ April 2, 2015 brief by first class United

States mail, non-certified, no later than October 26, 2015.

          Appellant may file a reply brief in this Court no later than November 9, 2015. If no reply

brief is filed in this Court by appellant by that date, this appeal will be decided on the briefs filed.


                                                        s/      DOUGLAS S. LANG
                                                                PRESIDING JUSTICE